DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the word “means” coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” is not preceded by a structural modifier.  Such claim limitations are:
- first means in claim line 3 of claim 12;
- second means in claim line 5 of claim 12;
- third means in claim line 7 of claim 12; and
- fourth means in claim line 9 of claim 12.
The specification discloses sufficient structure for the “first means”, “second means”, “third means”, and “fourth means”.  First, Applicant discloses that “the first means for obtaining data linked to the individual’s clinical and/or demographic can comprise clinical instruments.” See p. 15, lines 1-4 of Applicant’s specification as filed on December 2, 2019.  Therefore, the first means is interpreted to be the equivalent of any clinical instrument that can be used to obtain clinical and/or demographic information. Next, Applicant discloses that “the second means for obtaining data linked to the biochemical characteristics of an individual’s biological sample can comprise typical laboratory instruments suitable, for example, analysing blood samples and identifying specific biomarkers”. See p. 15, lines 6-9 of Applicant’s specification as filed on December 2, 2019.  Therefore, the second means is interpreted to be the equivalent of any laboratory instrument that is suitable for analyzing blood samples and identifying specific biomarkers.  Further, Applicant discloses that “the third means for obtaining data linked to the morphological and functional characteristics of the aorta can comprises instruments for CT, MR scans, or ultrasound.” See p. 15, lines 11-13 of Applicant’s specification as filed on December 2, 2019.  Therefore, the third means is interpreted to be the equivalent of any instrument that is used for CT, MRI, or ultrasound scans.  Still further, Applicant discloses that “the fourth means can comprise computers running special simulation and analysis programs.” See p. 15, lines 15-16 of Applicant’s specification as filed on December 2, 2019.  Therefore, the fourth means is interpreted to be the equivalent of a computer running a simulation and analysis program.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 12 recite the limitation "the clinical and/or demographic characteristics of the individual" in lines 3-4 of .  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  Clinical and/or demographic characteristics of the individual were not previously recited in claims and 12.  Examiner suggests that Applicant amend “the clinical and/or demographic characteristics of the individual” in lines 3-4 of claims 1 and 12 to “claims 1 and 12 will be interpreted and read the same as “the clinical and/or demographic characteristics of the individual.”
- Claims 1 and 12 further recite the limitation "the biochemical characteristics of a biological sample" in lines 5-6 of .  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  Biological characteristics were not previously recited in claims 1 and 12.  Examiner suggests that Applicant amend “the biochemical characteristics of a biological sample” in lines 5-6 of claims 1 and 12 to “claims 1 and 12 will be interpreted and read the same as “biochemical characteristics of a biological sample.”
- Claims 1 and 12 further recite the limitation "morphological and functional characteristics of the aorta" in lines 7-8 of .  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  Morphological and functional characteristics of the aorta were not previously recited in claims 1 and 12.  Examiner suggests that Applicant amend “the morphological and functional characteristics of the aorta” in lines 7-8 of claims 1 and 12 to “claims 1 and 12 will be interpreted and read the same as “morphological and functional characteristics of the aorta.”
As such, claims 1 and 12 are rejected as being indefinite under 35 U.S.C. § 112(b).

Claims 2-11 and 13 are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reasons as the § 112(b) rejections to claims 1 and 12 described above (due to their individual chains of dependency on claims 1 and 13).

Separately, claim 8 recites the limitation "processing the numerical simulation results" in line 2 of .  However, it is unclear what results are being processed, because claims 1 and 6 (which claim 8 depends on) do not recite generating any numerical simulation results. See MPEP § 2173.  For examination purposes and in the interest of compact prosecution, the phrase “processing the numerical simulation results” in line 2 of claim 8 will be interpreted and read the same as “processing a numerical simulation result.”  As such, claim 8 is separately rejected as being indefinite under 35 U.S.C. § 112(b).

Separately, claim 9 recites the limitation "the blood pressure" in line.  However, there is insufficient antecedent basis for this limitation in the claim. See MPEP § 2173.05(e).  Blood pressure was not previously recited in claim 9, nor was it previously recited in claim 1 (which claim 9 depends on).  Examiner suggests that Applicant amend “the blood pressure” in line 2 of claim 9 to “claim 9 will be interpreted and read the same as “blood pressure.”  As such, claim 9 is separately rejected as being indefinite under 35 U.S.C. § 112(b).

Separately, claim 11 recites the limitation "an assessment of the weight of each datum belonging to the first, second, third, or fourth data set" in lines 1-3 of .  However, it is unclear what Applicant means by “each datum”, because the claim 11 and claim 1 (which claim 11 depends on) do not recite generating any weights for any dates or datum. See MPEP § 2173.  For examination purposes and in the interest of compact prosecution, the phrase “an assessment of the weight of each datum belonging to the first, second, third, or fourth data set” in lines 1-3 of claim 11 will be interpreted and read the same as “an assessment of a weight belong to the first, second, third, or fourth data set.”  As such, claim 11 is separately rejected as being indefinite under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-11 are directed to a method for calculating a risk index of aortic rupture or dissection of an individual with ascending thoracic aortic aneurysm (ATAA), which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 12 and 13 are directed to a system for calculating a risk index of aortic rupture or dissection of an individual with ascending thoracic aortic aneurysm (ATAA), which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1 and 12 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 12 and claim 1 include limitations that recite an abstract idea.  Note that independent claim 12 is the system claim, while claim 1 covers a method claim.  Specifically, independent claim 12 recites (and claim 1 substantially recites the following limitations):
A system for calculating a risk index of aortic rupture or dissection of an individual with ascending thoracic aortic aneurysm, ATAA, the system comprising:

	first means to obtain a first data set linked to the clinical and/or demographic
characteristics of the individual; and

second means to obtain a second data set linked to the biochemical characteristics of a biological sample of the individual;

third means to obtain a third data set linked to the morphological and functional characteristics of the aorta;

fourth means to obtain a fourth data set obtained from a processing of the third data set by means of computational modelling; and

a computer having a data interface for receiving the first data set the second data set, the third data set and fourth data set as input data and a processor for processing said data and issuing the risk index (i) of aortic rupture or dissection as output data, integrating the first, the second, the third and the fourth data set in a predictive model, wherein the second data set comprises expression values of at least one biomarker of non-coding RNA chosen from the group consisting of: miR-16, miR-9 miR-101, miR-143, miR-19, miR-21, miR-29, and miR-423-Sp.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mathematical Concepts” grouping of abstract ideas. See 2019 Revised PEG.  The Mathematical Concepts category covers mathematical relationships, mathematical formulas or equations, and mathematical calculations (i.e., calculating a risk index of an aortic rupture or dissection for individual’s with ascending thoracic aortic aneurysm (ATAA) comprising integrating various patient data into a predictive model).  That is, other than reciting: (1) a system; (2) a first means; (3) a second means; (4) a third means; (5) a fourth means; (6) a computer; (7) a data interface; (8) a processor; and the steps of: (9) “receiving the first data set the second data set, the third data set and fourth data set as input data”; and (10) “processing said data and issuing the risk index (i) of aortic rupture or dissection as output data”, the context of claims 1 and 12 encompasses mathematical relationships, mathematical formulas or equations, and mathematical calculations (i.e., calculating a risk index of an aortic rupture or dissection for individual’s with ascending thoracic aortic aneurysm (ATAA) comprising integrating various patient data into a predictive model).
The aforementioned claim limitations described in claims 1 and 12 are analogous to claim limitations directed toward mathematical relationships, mathematical formulas or equations, and mathematical calculations, because they merely recite limitations which encompass inputting data into a predictive model (i.e., a mathematical formula or equation) to calculate a risk index (i.e., a mathematical calculation) of an aortic rupture or dissection for individual’s with ATAA.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are mathematical relationships, mathematical formulas or equations, and mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 12 recite an abstract idea.
Furthermore, Examiner notes that dependent claims 2-11 (and similarly for dependent claim 13) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 8 and 10 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2-7, 9, 11, and 13 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2-5 and 13 merely recite the types of biomarkers that are obtained and integrated into the predictive model (i.e., this step is deemed to be part of the abstract mathematical process).  Next, claim 6 merely recites the type of data that is obtained in the third and integrated into the predictive model (i.e., this step is deemed to be part of the abstract mathematical process).  Further, claims 7 and 9 merely recites the type of data that is obtained in the fourth and integrated into the predictive model (i.e., this step is deemed to be part of the abstract mathematical process).  Lastly, claim 11 merely recites assessing weights for data in the first, second, third, and fourth data sets (i.e., this step is deemed to be part of the abstract mathematical process).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for representative independent claim 12 (similar to claim 1), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for calculating a risk index of aortic rupture or dissection of an individual with ascending thoracic aortic aneurysm, ATAA, the system comprising:

	first means (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to obtain a first data set linked to the clinical and/or demographic
characteristics of the individual; and

second means (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to obtain a second data set linked to the biochemical characteristics of a biological sample of the individual;

third means (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to obtain a third data set linked to the morphological and functional characteristics of the aorta;

fourth means (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to obtain a fourth data set obtained from a processing of the third data set by means of computational modelling; and

a computer having a data interface (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for receiving the first data set the second data set, the third data set and fourth data set as input data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) and a processor (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for processing said data and issuing the risk index (i) of aortic rupture or dissection as output data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of performing repetitive calculations, as evidenced by the Parker v. Flook case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), integrating the first, the second, the third and the fourth data set in a predictive model, wherein the second data set comprises expression values of at least one biomarker of non-coding RNA chosen from the group consisting of: miR-16, miR-9 miR-101, miR-143, miR-19, miR-21, miR-29, and miR-423-Sp.

However, the recitation of these generic computer components and functions in , such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of determining risk index of an aortic rupture or dissection for individuals with ATAA on general purpose computers (i.e., the Examiner submits that the additional elements directed to the system that includes the first means, second means, third means, fourth means, computer, data interface, and processor, are merely generic computer components which are used to perform the abstract existing process of calculating a risk index of an aortic rupture or dissection for individual’s with ascending thoracic aortic aneurysm (ATAA) comprising integrating various patient data into a predictive model); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the predictive model and the processor) to perform the aforementioned abstract concept of: calculating a risk index of an aortic rupture or dissection for individual’s with ascending thoracic aortic aneurysm (ATAA) comprising integrating various patient data into the predictive model.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps directed to “receiving the first data set, the second data set, the third data set, and the fourth data set as input data”; and “processing said data and issuing the risk index (i) of aortic rupture or dissection as output data”, described in claim 12, are necessary data gathering/outputting steps in order to practice the invention (i.e., the first data set, the second data set, the third data set, and the fourth data set as input data; processing the data; and issuing the risk index, are necessary steps in order to display the risk index).
Thus, the additional elements in independent claims 1 and 12 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-7, 9, 11, and 13 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 8 and 10 recite the following additional elements (in bold font below):
further comprising a processing of the numerical simulation results (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of performing repetitive calculations, as evidenced by the Parker v. Flook case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) to display the hemodynamic and structural parameters superimposing them on the virtual reconstruction of the aortic anatomy (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) and extrapolating said parameters in different anatomic positions of the aorta (as described in claim 8); and

wherein the fourth data set further comprises information relating to a deformation of the aorta and a time variation of said deformation obtained by applying a time tracking algorithm (as described in claim 10) (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

As such, the additional elements in dependent claims 8 and 10 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1-13, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-13 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 8, 10, and 12 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1, 8, 10, and 12, as recited, the system; first means; second means; third means; fourth means; computer; data interface; processor; and the steps of: “receiving the first data set the second data set, the third data set and fourth data set as input data”; “processing said data and issuing the risk index (i) of aortic rupture or dissection as output data”; “processing of the numerical simulation results”; “display[ing] the hemodynamic and structural parameters superimposing them on the virtual reconstruction of the aortic anatomy”; and “applying a time tracking algorithm”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the system; first means; second means; third means; fourth means; computer; data interface; processor; and “applying a time tracking algorithm” - Applicant generally describes these devices as being embodied by generic computer devices, such as “the first means for obtaining data linked to the individual’s clinical and/or demographic can comprise clinical instruments” (see p. 15, lines 1-4 of Applicant’s specification as filed on December 2, 2019); “the second means for obtaining data linked to the biochemical characteristics of an individual’s biological sample can comprise typical laboratory instruments suitable, for example, analysing blood samples and identifying specific biomarkers” (see p. 15, lines 6-9 of Applicant’s specification as filed on December 2, 2019); “the third means for obtaining data linked to the morphological and functional characteristics of the aorta can comprises instruments for CT, MR scans, or ultrasound” (see p. 15, lines 11-13 of Applicant’s specification as filed on December 2, 2019); and “the fourth means can comprise computers running special simulation and analysis programs” (see p. 15, lines 15-16 of Applicant’s specification as filed on December 2, 2019).  These devices are generic computer components and functions which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that system; first means; second means; third means; fourth means; computer; data interface; processor; and “applying a time tracking algorithm”, may be embodied by generic computer devices and functions which are old and well-known in the medical industry.
- Regarding the steps and features directed to: “receiving the first data set the second data set, the third data set and fourth data set as input data”; “processing said data and issuing the risk index (i) of aortic rupture or dissection as output data”; “processing of the numerical simulation results”; and “display[ing] the hemodynamic and structural parameters superimposing them on the virtual reconstruction of the aortic anatomy” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “receiving the first data set the second data set, the third data set and fourth data set as input data”; “processing said data and issuing the risk index (i) of aortic rupture or dissection as output data”; and “display[ing] the hemodynamic and structural parameters superimposing them on the virtual reconstruction of the aortic anatomy”, are similarly deemed to be well-understood, routine, and conventional activity in the field of generating medical risk assessments, because they also represent mere collection and transmission of data over a network (i.e., collecting and transmitting medical data over a network); and
- Performing repetitive calculations, e.g., see Parker v. Flook – similarly, the limitations directed to: “processing said data and issuing the risk index (i) of aortic rupture or dissection as output data”; and “processing of the numerical simulation results”, are deemed to be well-understood, routine, and conventional activity, because they also represent the performance of repetitive calculations (i.e., processing data to generate and issue the risk index (i) and the simulation results).
Thus, taken alone, the additional elements of claims 1, 8, 10, and 12 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 8, 10, and 12 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-7, 9, and 11 (which depend on claim 1 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-7, 9, and 11 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 2-7, 9, and 11 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1-13 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Choi et al. (Pub. No. US 2015/0164342); in view of:
- Ikonomidis et al. (Pub. No. US 2015/0203916).

	Regarding claims 1 and 12,
		- Choi teaches:
			- a method for calculating a risk index of aortic rupture or dissection of an individual with ascending thoracic aortic aneurysm, ATAA, the method comprising the steps of (as described in claim 1) (Choi, paragraphs [0029] and [0043]; Paragraph [0029] teaches that a system and method for prediction and/or report of: (i) adverse plaque characteristics; (ii) cardiac risk (or cardiac risk-related features); and (iii) change of risk factors in response to various medical treatment protocols to guide medical therapy planning.  Paragraph [0043] teaches that the method 400 is for predicting cardiac risk or risk-related features based on patient-specific models.):
			- a system for calculating a risk index of aortic rupture or dissection of an individual with ascending thoracic aortic aneurysm, ATAA, the system comprising (as described in claim 12) (Choi, paragraphs [0028] and [0029]; Paragraph [0028] teaches that a system for creating a patient-specific prediction of rupture risks in vascular systems.  Paragraph [0029] teaches that the system and method are for prediction and/or report of: (i) adverse plaque characteristics; (ii) cardiac risk (or cardiac risk-related features); and (iii) change of risk factors in response to various medical treatment protocols to guide medical therapy planning.):
				- obtaining a first data set linked to the clinical and/or demographic characteristics of the individual (as described in claim 1); and first means to obtain a first data set linked to the clinical and/or demographic characteristics of the individual (as described in claim 12) (Choi, paragraphs [0004] and [0044]; Paragraph [0044] teaches that the method 400 may include constructing the model from the patient image(s) prior to assessing the model for cardiac risk.  Furthermore, the method 400 may include collecting information, including patient demographics (e.g., age, gender, weight, blood pressure, etc.) (i.e., obtaining a first data set linked to demographic characteristics of the individual).  Paragraph [0004] teaches that patients suffering from chest pain and/or exhibiting symptoms of coronary artery disease may be subjected to one or more tests that may provide some indirect evidence relating to coronary lesions.  For example, noninvasive tests may include electrocardiograms (i.e., example of a first means, see p. 15, lines 1-4 of Applicant’s specification as filed on December 2, 2019 – where Applicant discloses that the first means for obtaining data linked to the individual’s clinical and/or demographic can comprise clinical instruments), biomarker evaluation from blood tests, treadmill tests, echocardiography (i.e., also an example of a first means), single positron emission computed tomography (SPECT), and positron emission tomography (PET).);
				- obtaining a second data set linked to the biochemical characteristics of a biological sample of the individual (as described in claim 1); and second means to obtain a second data set linked to the biochemical characteristics of a biological sample of the individual (as described in claim 12) (Choi, paragraphs [0004] and [0044]; Paragraph [0044] teaches that the method 400 may include collecting information, including biomarkers (e.g., blood markers, DNA sequencing, etc. (i.e., obtaining a second data set linked to biochemical characteristics of a biological sample of the individual, where the biomarkers described in Choi are the equivalent of biochemical characteristics of a biological sample of the individual).  Paragraph [0004] teaches that patients suffering from chest pain and/or exhibiting symptoms of coronary artery disease may be subjected to one or more tests that may provide some indirect evidence relating to coronary lesions.  For example, noninvasive tests may include electrocardiograms, biomarker evaluation from blood tests (i.e., example of a second means, see p. 15, lines 6-9 of Applicant’s specification as filed on December 2, 2019 – where Applicant discloses that the second means for obtaining data linked to the biochemical characteristics of an individual’s biological sample can comprise typical laboratory instruments suitable, for example, analysing blood samples and identifying specific biomarkers), treadmill tests, echocardiography, single positron emission computed tomography (SPECT), and positron emission tomography (PET).);
				- obtaining a third data set linked to the morphological and functional characteristics of the aorta and processing said third data set to obtain a fourth data set by computational modelling (as described in claim 1); third means to obtain a third data set linked to the morphological and functional characteristics of the aorta (as described in claim 12); and fourth means to obtain a fourth data set obtained from a processing of the third data set by means of computational modelling (as described in claim 12) (Choi, paragraphs [0033], [0044], [0046], and [0065]; Paragraph [0044] teaches that the method 400 may include constructing the model from the patient image(s) prior to assessing the model for cardiac risk (i.e., obtaining a third data set linked to morphological and functional characteristics of an aorta).  Paragraph [0046] teaches that hemodynamic features may be extracted, for instance, by performing computational flow dynamic analysis for various physiological conditions (e.g., rest, exercise, hyperemia, etc.) (i.e., processing the data by computational modeling) and/or computing hemodynamic characteristics associated with lesions (e.g., max/mean/cyclic wall shear stress, traction, turbulent kinetic energy, etc.).  Paragraph [0065] teaches that the location of plaque can be determined by use of CT and other imaging modalities including intravascular ultrasound, or optical coherence tomography (i.e., examples of a third means, see p. 15, lines 11-13 of Applicant’s specification as filed on December 2, 2019 – where Applicant discloses the third means for obtaining data linked to the morphological and functional characteristics of the aorta can comprises instruments for CT, MR scans, or ultrasound).  Paragraph [0033] teaches that the patient-specific geometric model is obtained from a computational device such as a computer (i.e., a computer), laptop, DSP, server, etc. (i.e., examples of a fourth means, see p. 15, lines 15-16 of Applicant’s specification as filed on December 2, 2019 – where Applicant discloses the fourth means can comprise computers running special simulation and analysis programs).); and
				- integrating the first data set, the second data set, the third data set and the fourth data in a predictive model to obtain the risk index (i) of aortic rupture or dissection (as described in claims 1 and 12) (Choi, paragraphs [0044], [0047], and [0075]; Paragraph [0044] teaches that the patient information may further inform construction of the patient-specific model (i.e., the data sets are used in predictive modeling).  Paragraph [0047] teaches that in step 406 may include producing estimates of cardiac risk, including estimates of the probability of plaque rupture or probability of the event of myocardial infarction at lesions in the patient-specific geometric model (i.e., the model is used to obtain a risk index of aortic rupture).  In one embodiment, the estimates are produced using a machine learning technique described in further detail in FIG. 4B, such as the presence of aortic aneurysm (see paragraph [0075]) (i.e., the modeling is used to obtain a risk index for aortic rupture).); and
				- a computer having a data interface for receiving the first data set, the second data, the third data set, and the fourth data set as input data and a processor for processing said data and issuing the risk index of  (i) of aortic rupture or dissection of output data (as described in claim 12) (Choi, paragraphs [0015] and [0033]; Paragraph [0033] teaches that the method 200 may include obtaining a patient-specific geometric model (step 202) comprising a digital representation (e.g., the memory or digital storage (including a hard drive and/or network drive) of a computational device such as a computer (i.e., a computer), laptop, DSP, server, etc.  Paragraph [0015] teaches that the method comprises predicting, using the processor (i.e., a processor), a coronary plaque vulnerability present in the patient’s vascular system based on results of one or more of the image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis of the anatomical image data; and determining an effect of the treatment on the prediction of the coronary plaque vulnerability based on the modified one or more of the image characteristics analysis, geometrical analysis, computational fluid dynamics analysis, and structural mechanics analysis on the anatomical image (i.e., processing the data to issue the risk index of aortic rupture).).
		- Choi does not explicitly teach a method and system, wherein:
			- the second data set comprises expression values of at least one non-coding RNA biomarker chosen from the group consisting of: miR-16, miR-9, miR-101, miR-143, miR-19, miR-21, miR-29, and miR-423-5p (as described in claims 1 and 12).
		- However, in analogous art of systems and methods for predicting diagnosis and prognosis of thoracic aortic aneurysm, Ikonomidis teaches a method and system, wherein:
			- the second data set comprises expression values of at least one non-coding RNA biomarker chosen from the group consisting of: miR-16, miR-9, miR-101, miR-143, miR-19, miR-21, miR-29, and miR-423-5p (as described in claims 1 and 12) (Ikonomidis, paragraphs [0040]; Paragraph [0040] teaches that the combination of biomarkers can include two or more biomarkers from the group of miRs, MMPs and TIMPs.  In some embodiments, the two or more markers are not all from the same group.  In some forms, at least one of the two or more biomarkers can be miR-133a, miR-143 (i.e., the biomarkers consist of miR-143), miR-145, MMP-2, MMP-8, or TIMP-2.  In some forms, at least one of the two or more biomarkers can be miR-142, miR-345, miR-140, miR-128-1.  Paragraph [0005] teaches that this feature is beneficial for diagnosing and predicting the severity of TAA [thoracic aortic aneurysm].).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for predicting diagnosis and prognosis of thoracic aortic aneurysm at the time of the effective filing date of the claimed invention to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, to incorporate a step and feature directed to analyzing a patient’s biomarkers, such as miR-143, as taught by Ikonomidis, in order to better diagnose and predict the severity of TAA [thoracic aortic aneurysm]. See Ikonomidis, paragraph [0005]; see also MPEP § 2143 G.

	Regarding claim 2,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- Ikonomidis further teaches a method, wherein:
			- the biomarker is chosen from the group consisting of: a metalloproteinase of the extracellular matrix, MMP, and a tissue inhibitor, TIMP (Ikonomidis, paragraph [0027]; Paragraph [0027] teaches that one or more combinations of microRNAs (miRs), matrix metalloproteinases (MMPs) (i.e., the biomarker consists of a metalloproteinase of the extracellular matrix (MMP)), and tissue inhibitors of matrix metalloproteinases (TIMPs) (i.e., the biomarker consists of a tissue inhibitor of matrix metalloproteinases (TIMPs)) can be used as biomarkers for TAA diagnosis, prognosis, etiology, or monitoring.).
The motivation and rationale to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 3 and 13,
	- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 12 (which claim 13 depends on), as described above.
	- Ikonomidis further teaches a method and system, wherein:
		- the second data set further comprises expression values of at least one biomarker of non-coding RNA chosen from the group consisting of: miR-133a, miR-155, miR-320a, miR-34a (MI0001251), and miR-34a (MI0000268) (as described in claims 3 and 13) (Ikonomidis, paragraph [0075]; Paragraph [0075] teaches that the combination of biomarkers includes: miR-143, MMP-8 and miR-133a (i.e., the biomarkers includes miR-133a) maximized AUC values to 0.9660.  For TAAs associated with BAV, the combination of biomarkers includes: MMP-2, TIMP-2, miR-143, miR-133a (i.e., the biomarkers includes miR-133a) and miR-145.).
The motivation and rationale to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, described in the analysis of the obviousness rejection of claims 1 and 12 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 4,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitations of claim 2 (which claim 4 depends on), as described above.
	- Ikonomidis further teaches a method, wherein:
		- the metalloproteinase of the extracellular matrix is MMP-9 and the tissue inhibitor is TIMP-1 (Ikonomidis, paragraphs [0034] and [0035]; Paragraph [0034] teaches that use of bioinformatic methods to compare the primary sequences of the MMPs indicates the following evolutionary groupings of the MMPs: MMP-19; MMPs 11, 14, 15, 16 and 17; MMP-2 and MMP-9 (i.e., the MMP is MMP-9); all the other MMPs.  Paragraph [0035] teaches that the MMPs are inhibited by specific endogenous tissue inhibitor of metalloproteinases (TIMPs), which comprise a family of four protease inhibitors: TIMP-1 (i.e., the tissue inhibitor is TIMP-1), TIMP-2, TIMP-3 and TIMP-4.).
The motivation and rationale to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 5,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Ikonomidis further teaches a method, wherein:
			- the biomarker is chosen from the group consisting of: C-reactive protein, creatine kinase, Nt-proBNP, troponin, advanced glycation end product, AGE, and corresponding receptor, RAGE, transforming growth factor-beta, D-dimer and interleukin 6, IL-6 (Ikonomidis, paragraph [0039]; Paragraph [0039] teaches that the analytes can be measured in combination with other key circulating proteins and peptides (e.g. transforming growth factor-beta (i.e., the biomarker consists of transforming growth factor-beta), SPARC, and collagen pro- and telo-peptides).).
The motivation and rationale to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 7,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- Choi further teaches a method, wherein:
			- the fourth data set comprises hemodynamic and structural parameters of the aorta estimated by a numerical simulation and wherein said hemodynamic and structural parameters are integrated in a bi-directional fluid-structure model (Choi, paragraphs [0029] and [0059]; Paragraph [0029] teaches that the disclosure is directed to using patients’ cardiac imaging to derive a patient-specific geometric model of the coronary vessels.  Coronary flow simulations with respect to patient physiological information and estimated boundary conditions may then be performed on the model to extract hemodynamic characteristics (i.e., estimated hemodynamic and structural parameters of the aorta by a numerical simulation). The hemodynamic characteristics may be used to predict cardiac events, including plaque rupture and/or myocardial infarction.  Paragraph [0059] teaches that the system acquires one or more estimates of biophysical hemodynamic characteristic from computational fluid dynamics analysis (i.e., integrating the parameters in a bi-directional fluid-structure model).).
The motivation and rationale to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 11,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitations of claim 1 (which claim 11 depends on), as described above.
	- Choi teaches a method, further comprising:
		- an assessment of the weight of each datum belonging to the first, second, third or fourth data set on the risk index (i) (Choi, paragraph [0109]; Paragraph [0109] teaches that step 426 may include quantifying the associations as feature weights (i.e., assessing the weight of the data sets on the risk index), such that relationships between various factors that play into cardiac risk can be returned as predictions.  In other words, the prediction system may assign or combine feature vectors with weights (i.e., assessing the weight of the data sets on the risk index).  Part of the training aspect of the prediction system may include continually adjusting feature weights for better accuracy in predictions (i.e., assessing the weight of the data sets on the risk index).  Thus, step 426 may include training a machine-learning algorithm (e.g. a linear SVM) to learn the associations and/or feature weights in order to predict plaque vulnerability or presence of MI event at points on a model.).
The motivation and rationale to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Choi et al. (Pub. No. US 2015/0164342); in view of: Ikonomidis et al. (Pub. No. US 2015/0203916), as applied to claim 1 above, and further in view of:
- Pfister (Pub. No. US 2015/0094567).

	Regarding claim 6,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitation of claim 1 (which depends on claim 6), as described above.
		- The combination of: Choi, as modified in view of Ikonomidis, does not explicitly teach a method, wherein:
			- the third data set comprises morphological data following a virtual reconstruction of the individual’s aortic anatomy by a diagnostic imaging method.
		- However, in analogous art of systems and methods for displaying images of aortic aneurysms, Pfister teaches a method, wherein:
			- the third data set comprises morphological data following a virtual reconstruction of the individual’s aortic anatomy by a diagnostic imaging method (Pfister, paragraphs [0008], [0009], [0111], and [0118]; Paragraph [0008] teaches an X-ray image detector 4 (i.e., a diagnostic imaging method).  Paragraph [0009] teaches that located in the beam path of the X-ray emitter 3 on a tabletop 5 of a patient positioning couch is a patient 6 to be examined as an examination object.  On the X-ray diagnostic device, a system control unit 7 is connected to an image system 8 that receives and processes the image signals from the X-ray image detector 4 (e.g., operating elements are not shown).  The X-ray images may be viewed on displays of a monitor bracket 9 (i.e., a diagnostic imaging method).  Paragraph [0020] teaches that in order to not have to inject contrast agent for the permanent display of vessels for control purposes during the complex stent positioning, a reference image may be overlaid in an anatomically correct manner to assist with positioning.  This shows the vessels (e.g., in the case according to FIG. 5, the aorta and branching vessels) (i.e., morphological data following a virtual reconstruction of the individual’s aortic anatomy).  This reference image may be either a 2D angiography (DSA) or a previously recorded 3D data set (e.g., a CT angiography) of the aneurysm (i.e., diagnostic imaging methods).  These show more details and may be overlaid using any angulations of the C-arm.  Paragraph [0111] teaches that a “virtual” second 2D X-ray projection (i.e., a virtual reconstruction of the individual’s aortic anatomy) is generated with the help of a virtual projection matrix PM2.  With the generation of the second virtual projection matrix PM2, a projection matrix is basically composed of intrinsic parameters (e.g., pixel size, etc.) and extrinsic parameters (e.g., translation and rotation of the projected 3D object).  Paragraph [0118] teaches that the feature is beneficial for identifying and tracking medical instruments used for procedures on the aorta in order to provide the congruent overlays.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for displaying images of aortic aneurysms at the time of the effective filing date of the claimed invention to further modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, to incorporate a step and feature directed to collecting and displaying data from the patient’s heart vessels, as taught by Pfister, in order to identify and track medical instruments used for procedures on the aorta in order to provide the congruent overlays. See Pfister, paragraph [0118]; see also MPEP § 2143 G.

Regarding claim 8,
		- The combination of: Choi, as modified in view of: Ikonomidis and Pfister, teaches the limitation of claim 6 (which depends on claim 8), as described above.
- Pfister teaches a method, further comprising:
			- processing of the numerical simulation results to display the hemodynamic and structural parameters superimposing them on the virtual reconstruction of the aortic anatomy and extrapolating said parameters in different anatomic positions of the aorta (Pfister, paragraph [0064], [0112], and [0115]; Paragraph [0064] teaches that the aorta 5 with the abdominal aortic aneurysm 16 is segmented in the 2D projection image 28, and the outlines of the segmented aorta are superimposed as 2D segmentation 31 into the native fluoroscopy image of the 2D projection image 28 (i.e., displaying the hemodynamic and structural parameters superimposed on the virtual reconstruction of the aortic anatomy), of the angiography.  Paragraph [0112] teaches that a virtual second projection 42 is generated.  From the registered reference volume, the center line of the vessels that contain the instrument 19’ to be reconstructed are forward-projected using the virtual second projection matrix PM2.  In the case of an aortic aneurysm 16, this would, for example, be the center line 39 of the aorta 15 and of the femoral artery (e.g., the deformed femoral artery 17’) to be corrected.  Paragraph [0115] teaches that the assumptions for the correction are then the same, as described, for example, in DE 10 2010 012 621 A1, and are listed here once again for the sake of completeness.  The position identified in the fluoroscopy image 40 indicates the current course of the vessel 17, since the medical instrument 19’ is located inside the vessel 17.  Paragraph [0115] further teaches that the remainder of the course of the vessel (i.e., the part into which no medical instrument has yet been inserted) is extrapolated (i.e., extrapolating the parameters in different anatomic positions of the aorta), for example, on the assumption of ‘smoothness conditions”, since vessels do not generally bend sharply or anything similar.).
The motivations and rationales to modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of: Ikonomidis and Pfister, described in the analysis of the obviousness rejections of claims 1 and 6 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Choi et al. (Pub. No. US 2015/0164342); in view of: Ikonomidis et al. (Pub. No. US 2015/0203916), as applied to claim 7 above, and further in view of:
- Sankaran et al. (Pub. No. US 2015/0254418); and
- Antonino Rinaudo & Salvatore Pasta, Regional variation of wall shear stress in ascending thoracic aortic aneurysms, 228 Proceedings of the Institution of Mechanical Engineers, Part H: Journal of Engineering in Medicine 627–638 (2014), https://journals.sagepub.com/doi/pdf/10.1177/0954411914540877 (last visited May 7, 2022), hereinafter referred to as Rinaudo).

	Regarding claim 9,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitation of claim 7 (which depends on claim 9), as described above.
		- Choi further teaches a method, wherein:
			- the hemodynamic and structural parameters comprise at least the blood pressure and shear stress (Choi, paragraph [0046]; Paragraph [0046] teaches that hemodynamic features may be extracted, for instance, by performing computational flow dynamic analysis for various physiologic conditions (e.g., rest, exercise, hyperemia, etc.) and/or computing hemodynamic characteristics associated with lesions (e.g., max/mean/cyclic wall shear stress (i.e., the hemodynamic and structural parameters comprise shear stress), traction, turbulent kinetic energy, etc.  Paragraph [0055] teaches that the method includes acquiring patient information comprising, at least estimates of physiological or phenotypic parameters of the patient, including blood pressure (i.e., the hemodynamic and structural parameters comprise blood pressure).).
		- The combination of: Choi, as modified in view of Ikonomidis, does not explicitly teach a method, wherein:
			- the hemodynamic and structural parameters comprise at least intramural stress and helicoidal flow index.
		- However, in analogous art of systems and methods for predicting abnormal heart conditions, Sankaran teaches a method, wherein:
			- the hemodynamic and structural parameters comprise at least the blood pressure, shear stress, and intramural stress (Sankaran, paragraphs [0031], [0070]; Paragraph [0031] teaches that the method for computational modeling for noninvasively calculating FFR [fractional flow reserve] may assume that clinical variables such as blood pressure (i.e., the hemodynamic and structural parameters comprise blood pressure), hematocrit, myocardial mass, etc. are known with certainty.  Paragraph [0065] teaches that Figure 5 shows a flow chart describing an exemplary process for sensitivity prediction of growth and remodeling response to the geometry of a stented artery (post stent deployment).  The stenting procedure affects near-wall hemodynamics including wall shear stress and intramural stress (i.e., the hemodynamic and structural parameters comprise shear stress and intramural stress), which in turn affects propensity for re-stenosis.  Paragraph [0044] teaches that these features are beneficial for improving the separation of feature values and prediction error.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for predicting abnormal heart conditions at the time of the effective filing date of the claimed invention to further modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, to incorporate a step and feature directed to collecting and analyzing data related to intramural stress, as taught by Sankaran, in order to improve the separation of feature values and prediction error. See Sankaran, paragraph [0044]; see also MPEP § 2143 G.
	- Further, in analogous art of systems and methods for evaluating the risk of thoracic aortic aneurysms, Rinaudo teaches a method, wherein:
		- the hemodynamic and structural parameters comprise at least the blood pressure, shear stress, and helicoidal flow index (Rinaudo, Abstract and First Paragraph of Col. 2 under the Introduction Section on p. 627; In the Abstract on p. 627, Rinaudo teaches that the development of an ascending thoracic aortic aneurysm is likely caused by excessive hemodynamic loads exerted on the aneurysmal wall.  Computational fluid-dynamic analyses were performed on patient-specific ascending thoracic aortic aneurysms obtained from patients with either bicuspid aortic valve or tricuspid aortic valve to evaluate hemodynamic and wall shear parameters (i.e., the hemodynamic and structural parameters comprise shear stress), imparting aneurysm enlargement.  Results showed an accelerated flow along the outer aortic wall with helical flow (i.e., the hemodynamic and structural parameters comprise helicoidal flow index) in the aneurysm center for bicuspid aortic valve ascending thoracic aortic aneurysms.  In a different way, tricuspid aortic valve ascending thoracic aortic aneurysms exhibited normal systolic flow without substantial secondary pattern.  Analysis of wall shear parameters evinced a high and locally varying wall shear stress on the outer aortic wall and high temporal oscillations in wall shear stress (oscillatory shear index) on either left or right side of aneurysmal aorta.  These findings may explain the asymmetric dilatation typically observed in ascending thoracic aortic aneurysms.  Simulations of a hypertensive scenario revealed an increase in wall shear stress upon 44% compared to normal systemic pressure models.  In Column 2 on p. 627, Rinaudo teaches in the second full paragraph under the Introduction Section, that sever hypertension accelerates disease progression due to an aggressive blood pressure (i.e., the hemodynamic and structural parameters comprise blood pressure) increase.  In fact, Juvonen et al. illustrated that patients who experienced ATAA rupture had significantly higher mean arterial pressure and diastolic blood pressure than patients without rupture.  At the end of the Abstract, Rinaudo teaches that these features are beneficial for allowing identification of wall shear parameters portending aneurysm dilatation and hence guiding preventative intervention.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for evaluating the risk of thoracic aortic aneurysms at the time of the effective filing date of the claimed invention to further modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of: Ikonomidis and Sankaran, to incorporate a step and feature directed to collecting and analyzing data related to helical flow index, as taught by Rinaudo, in order to allow for identification of wall shear parameters portending aneurysm dilatation and hence guide preventative intervention. See Rinaudo, Abstract; see also MPEP § 2143 G.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Choi et al. (Pub. No. US 2015/0164342); in view of: Ikonomidis et al. (Pub. No. US 2015/0203916), as applied to claim 1 above, and further in view of:
- Ooga et al. (Pub. No. US 2015/0356734).

	Regarding claim 10,
		- The combination of: Choi, as modified in view of Ikonomidis, teaches the limitation of claim 1 (which depends on claim 10), as described above.
		- The combination of: Choi, as modified in view of Ikonomidis, does not explicitly teach a method, wherein:
			- the fourth data set further comprises information relating to a deformation of the aorta and a time variation of said deformation obtained by applying a time tracking algorithm.
		- However, in analogous art of systems and methods for developing noninvasive or minimally invasive techniques for preventing and diagnosing stenosis of a coronary artery causing heart disease, Ooga teaches a method, wherein:
			- the fourth data set further comprises information relating to a deformation of the aorta and a time variation of said deformation obtained by applying a time tracking algorithm (Ooga, paragraphs [0053] and [0059]; Paragraph [0059] teaches that the image analysis/tracking processing unit 53 performs the image analysis processing on the time-series CT image to calculate the time-series blood vessel morphology index (i.e., information relating to a deformation of the aorta), and performs tracking processing on the time-series CT image to calculate the time-series blood vessel shape deformation index (i.e., applying a time tracking algorithm to obtain a time variation of the deformation).  Paragraph [0053] teaches that these features are beneficial for improving analysis accuracy as compared with conventional blood vessel structural fluid analysis in which latent variables are not identified with the inverse analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art of in analogous art of systems and methods for developing noninvasive or minimally invasive techniques for preventing and diagnosing stenosis of a coronary artery causing heart disease at the time of the effective filing date of the claimed invention to further modify the system and method for predicting cardiac risk factors for aortic aneurysm taught by Choi, as modified in view of Ikonomidis, to incorporate steps and features directed to (i) collection and analyzing information related a blood vessel morphology index; and (ii) calculating the time-series blood vessel shape deformation index, as taught by Ooga, in order to improve analysis accuracy as compared with conventional blood vessel structural fluid analysis in which latent variables are not identified with the inverse analysis. See Ooga, paragraph [0053]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686